 


109 HR 26 IH: Worker Reemployment Accounts Act of 2005
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 26 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Porter (for himself, Mr. Boehner, Mr. McKeon, and Mr. Tiahrt) introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To amend the Workforce Investment Act of 1998 to establish a Personal Reemployment Accounts grant program to assist Americans in returning to work. 
 
 
1.Short titleThis Act may be cited as the Worker Reemployment Accounts Act of 2005.   
2.Grants to support Personal Reemployment AccountsSection 171 of the Workforce Investment Act of 1998 is amended by adding at the end the following: 
 
(e)Personal Reemployment Accounts 
(1)DefinitionIn this subsection, the term State means each of the several States of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and the United States Virgin Islands. 
(2)Demonstration projectIn addition to the demonstration projects under subsection (b), the Secretary may establish and implement a national demonstration project designed to analyze and provide data on workforce training programs that accelerate the reemployment of unemployed individuals, promote the retention in employment of such individuals, and provide such individuals with enhanced flexibility, choice, and control in obtaining intensive reemployment, training, and supportive services. 
(3)Grants 
(A)In generalIn carrying out the demonstration project, the Secretary shall make grants, on a competitive basis, to eligible entities to provide personal reemployment accounts to eligible individuals. In awarding grants under this subsection the Secretary shall take into consideration awarding grants to eligible entities from diverse geographic areas, including rural areas. 
(B)DurationThe Secretary shall make the grants for periods of not less than 2 years and may renew the grant for each of the succeeding 3 years. 
(4)Eligible entityIn this subsection, the term eligible entity means— 
(A)a State; or 
(B)a local board or consortium of local boards. 
(5)Use of funds 
(A)In generalAn eligible entity that receives a grant under this subsection shall use the grant funds to provide, through a local area or areas, eligible individuals with personal reemployment accounts. An eligible individual may receive only 1 personal reemployment account. 
(B)Geographic area and amount 
(i)In generalThe eligible entity shall establish the amount of a personal reemployment account for each eligible individual participating, which shall be uniform throughout the area represented by the eligible entity, and shall not exceed $3,000. 
(ii)Option for StatesIf the eligible entity is a State, the eligible entity may choose to use the grant statewide, if practicable, or only in specified local areas within a State. 
(C)Eligible individuals 
(i)In generalEach eligible entity shall establish eligibility criteria for individuals for personal reemployment accounts in accordance with this subparagraph. 
(ii)Eligibility criteria requirements 
(I)In generalSubject to subclause (II), an individual shall be eligible to receive a personal reemployment account under a grant awarded under this subsection if, beginning after the date of enactment of this subsection, the individual— 
(aa)is identified by the State pursuant to section 303(j)(1) of the Social Security Act (42 U.S.C. 503(j)(1)) as likely to exhaust regular unemployment compensation and in need of job search assistance to make a successful transition to new employment, or the individual’s unemployment can be attributed in substantial part to unfair competition from Federal Prison Industries, Incorporated; 
(bb)is receiving regular unemployment compensation under any Federal or State unemployment compensation program administered by the State; and 
(cc)is eligible for not less than 20 weeks of regular unemployment compensation described in item (bb). 
(II)Additional eligibility and priority criteriaAn eligible entity may establish criteria that are in addition to the criteria described in subclause (I) for the eligibility of individuals to receive a personal reemployment account under this subsection. An eligible entity may also establish criteria for priority in the provision of a personal reemployment account to such eligible individuals under a grant awarded under this subsection. 
(iii)Transition rule 
(I)Previously identified as likely to exhaust unemployment compensation 
(aa)In generalAt the option of the eligible entity, and subject to item (bb), an individual may be eligible to receive a personal reemployment account under this subsection if the individual— 
(AA)during the 13-week period ending the week prior to the date of the enactment of the subsection, was identified by the State pursuant to section 303(j)(1) of the Social Security Act (42 U.S.C. 503(j)(1)) as likely to exhaust regular unemployment compensation and in need of job search assistance to make a successful transition to new employment; and 
(BB)otherwise meets the requirements of clause (ii)(I)(bb) and (cc). 
(bb)Additional eligibility and priority criteriaAn eligible entity may establish criteria that is in addition to the criteria described in item (aa) for the eligibility of individuals to receive a personal reemployment account under this subsection. An eligible entity may also establish criteria for priority in the provision of such accounts to such eligible individuals under this subsection. 
(II)Previously exhausted unemployment compensationAt the option of the eligible entity, an individual may be eligible to receive a personal reemployment account under a grant awarded under this subsection if the individual— 
(aa)during the 26-week period ending the week prior to the date of the enactment of this subsection, exhausted all rights to any unemployment compensation; and 
(bb)
(AA)is enrolled in training and needs additional support to complete such training, with a priority of service to be provided to such individuals who are training for shortage occupations or high-growth industries; or— 
(BB)is separated from employment in an industry or occupation that has experienced declining employment, or no longer provides any employment, in the local labor market during the 2-year period ending on the date of the determination of eligibility of the individual under this subparagraph. 
(iv)No individual entitlementNothing in this subsection shall be construed to entitle any individual to receive a personal reemployment account. 
(D)Limitations 
(i)Information and attestationPrior to the establishment of a personal reemployment account for an eligible individual, the eligible entity receiving a grant, through the one-stop delivery system in the participating local area or areas, shall ensure that the individual— 
(I)is informed of the requirements applicable to the personal reemployment account, including the allowable uses of funds from the account, the limitations on access to services described in paragraph (7)(A)(iii) and a description of such services, and the conditions for receiving a reemployment bonus; 
(II)has the option to develop a personal reemployment plan which will identify the employment goals and appropriate combination of services selected by the individual to achieve the employment goals; and 
(III)signs an attestation that the individual has been given the option to develop a personal reemployment plan in accordance with subclause (II), will comply with the requirements under this subsection relating to the personal reemployment accounts, and will reimburse the account or, if the account has been terminated, the grant awarded under this subsection, for any amounts expended from the account that are not allowable. 
(ii)Periodic interviewsIf a recipient exhausts his or her rights to any unemployment compensation, and the recipient has a remaining balance in his or her personal reemployment account, the one-stop delivery system shall conduct periodic interviews with the recipient to assist the recipient in meeting his or her individual employment goals. 
(iii)Use of Personal Reemployment AccountsThe eligible entity receiving a grant shall ensure that eligible individuals receiving a personal reemployment account use the account in accordance with paragraph (7). 
(6)Application for grantsTo be eligible to receive a grant under this subsection, an eligible entity shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including— 
(A)if the eligible entity is a State— 
(i)assurance that the application was developed in conjunction with the local board or boards and chief elected officials where the personal reemployment accounts shall be made available; and 
(ii)a description of the methods and procedures for providing funds to local areas where the personal reemployment accounts shall be made available; and 
(B)a description of the criteria and methods to be used for determining eligibility for the personal reemployment account, including whether the eligible entity intends to include the optional categories described in paragraph (5)(C)(iii), and the additional criteria and priority for service that the eligible entity intends to apply, if any, pursuant to paragraph (5)(C)(ii)(II); 
(C)a description of the methods or procedures to be used to provide eligible individuals information relating to services and providers; 
(D)a description of safeguards to ensure that funds from the personal reemployment accounts are used for purposes authorized under this subsection and to ensure the quality and integrity of services and providers, consistent with the purpose of providing eligible individuals with enhanced flexibility, choice, and control in obtaining intensive reemployment, training, and supportive services; 
(E)a description of how the eligible entity will coordinate the activities carried out under this subsection with the employment and training activities carried out under section 134 and other activities carried out by local boards through the one-stop delivery system in the State or local area; and 
(F)an assurance that the eligible entity will comply with any evaluation and reporting requirements the Secretary may require. 
(7)Use of Personal Reemployment Accounts 
(A)Allowable activities 
(i)In generalSubject to the requirements contained in clauses (ii) and (iii), a recipient of a personal reemployment account may use amounts in a personal reemployment account to purchase 1 or more of the following: 
(I)Intensive services, including those type of services specified in section 134(d)(3)(C). 
(II)Training services, including those types of services specified in section 134(d)(4)(D). 
(III)Supportive services, except for needs related payments. 
(ii)Delivery of servicesThe following requirements relating to delivery of services shall apply to the grants under this subsection: 
(I)Recipients may use funds from the personal reemployment account to purchase the services described in clause (i) through the one-stop delivery system on a fee-for-service basis, or through other providers, consistent with the safeguards described in paragraph (6)(D). 
(II)The eligible entity, through the one-stop delivery system in the participating local area, may pay costs for such services directly on behalf of the recipient, through a voucher system, or by reimbursement to the recipient upon receipt of appropriate cost documentation. 
(III)Each eligible entity, through the one-stop delivery system in the participating local area, shall make available to recipients information on training providers specified in section 134(d)(4)(F)(ii), information available to the one-stop delivery system on providers of the intensive and supportive services described in clause (i), and information relating to occupations in demand in the local area. 
(iii)LimitationsThe following limitations shall apply with respect to personal reemployment accounts under this subsection: 
(I)Amounts in a personal reemployment account may be used for up to 1 year from the date of the establishment of the account. 
(II)Each recipient shall submit cost documentation as required by the one-stop delivery system. 
(III)For the 1-year period following the establishment of the account, recipients may not receive intensive, supportive, or training services funded under this title except on a fee-for-services basis as specified in clause (ii)(I). 
(IV)Amounts in a personal reemployment account shall be nontransferable. 
(B)Reemployment bonus 
(i)In generalSubject to clause (ii)— 
(I)if a recipient determined eligible under paragraph (5)(C)(ii) obtains full-time employment before the 13th week of unemployment for which unemployment compensation is paid, the balance of his or her personal reemployment account shall be provided directly to the recipient in cash; and 
(II)if a recipient determined eligible under paragraph (5)(C)(iii) obtains full-time employment before the end of the 13th week after the date on which the account is established, the balance of his or her personal reemployment account shall be provided directly to the recipient in cash. 
(ii)LimitationsThe following limitations shall apply with respect to a recipient described in clause (i): 
(I)60 percent of the remaining personal reemployment account balance shall be paid to the recipient at the time of employment. 
(II)40 percent of the remaining personal reemployment account shall be paid to the recipient after 26 weeks of employment retention. 
(iii)Exception regarding subsequent employmentIf a recipient described in clause (i) subsequently becomes unemployed due to a lack of work after receiving the portion of the reemployment bonus specified under clause (ii)(I), the individual may use the amount remaining in the personal reemployment account for the purposes described in subparagraph (A) but may not be eligible for additional cash payments under this subparagraph. 
(8)Program information and evaluation 
(A)InformationThe Secretary may require from eligible entities the collection and reporting on such financial, performance, and other program-related information as the Secretary determines is appropriate to carry out this subsection, including the evaluation described in subparagraph (B). 
(B)Evaluation 
(i)In generalThe Secretary, pursuant to the authority provided under section 172, shall, directly or through grants, contracts, or cooperative agreement with appropriate entities, conduct an evaluation of the activities carried out under any grants awarded under this subsection. 
(ii)ReportThe report to Congress under section 172(e) relating to the results of the evaluations required under section 172 shall include the recommendation of the Secretary with respect to the use of personal reemployment account as a mechanism to assist individuals in obtaining and retaining employment.. 
 
